DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 11/11/2020 have been fully considered but they are not persuasive. 
(A)	On pages 8-10 applicant argues that “the term second prism is clear, and applicant also added that “prism” does not need to be a region. A “prism” can be value of a prismatic shift, deflection or power in a point, or along a line or perimeter. Therefore, the meaning of the “progressive prism zone … having a progressive prism that gradually varies from the first prism to a second prism” is self-evident”.
Response:	Examiner respectfully disagree. First of all upon the restriction requirement, applicant elected Fig. 6A, and in which upon reviewing the elected species (Fig. 6A), Examiner is not able to see any second prism along the perimeter of the progressive prism zone. Applicant explained that, the second prism can be the value of the prism along a line or perimeter of the progressive prism; however, Examiner finds the explanation unclear, as there is nothing in the outer perimeter of the progressive prism zone 130 as shown in Fig. 6A. Second prism in the perimeter of the progressive prism zone is only depicted in Fig. 6C, however, Fig. 6C is non-elected species.
(B)	On pages 11-12 of the remarks applicant argues that “Vu describes only progressive optical power, not progressive prism, and Gupta’s fixed prism does not cure Vu. Vu 
Response:	Examiner respectfully disagree with applicant's dispute. Primarily, Examiner explained that the rejection is based on the combination of two references not only Vu reference, hence,  the arguments appear to be solely directed to the Vu reference, and one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. Finally, Examiner explained that, in the present case, the Gupta's reference has clearly teaches that the use of prism in the field of contact lens is advantageous for the purpose of effectively correcting asthenopia as described in para [0010] of Gupta.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a progressive prism zone, adjacent to the first prism zone, having a progressive prism that gradually varies from the first prim to a second prism”. As in the previous action explained, the term “a second prism” is not clear. Elected species (Fig. 6A) depicts prismatic contact lens 100, comprising first prism zone 110 having a first prism, and progressive prism zone 130 having a progressive prism. It is not clear which portion of the prismatic contact 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second prism” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al. US 2018/0024380 in view of Gupta et al. US 2008/0297721.
Regarding claim 1, Vu discloses a contact lens (Fig. 1 and para [0028]: contact lens 100), comprising: a first zone (110), having a first portion and a first optical power (para [0029]: discloses central zone 110 has an optical power for distance vision); and a progressive zone (112 and 114), adjacent to the first zone (110), having a progressive portion (112) that gradually varies from the first portion (110) to a second portion (112) (para [0029]: “the central zone 110 and the annular zone 112 include different powers having a distance vision power and a near vision power respectively, and the intermediate zone 114 is configured to adjust an optical power of the distance vision power and the near vision power progressively so that a power between the 
Vu does not specifically disclose that the first zone, and the progressive zone are prisms. 
Vu and Gupta are related with respect to prismatic ophthalmic lens.
Gupta teaches an ophthalmic lens, wherein the ophthalmic lens is made of prism, and Gupta further teaches that prism are well known in correcting asthenopia (see para [0005] and [0010]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and progressive zones of the contact lens of Vu by utilizing the claimed prims as taught by Gupta in order to effectively correct asthenopia as described in para [0010]. 
Regarding claim 2, the combination of Vu discloses the prismatic contact lens of claim 1, and Vu further discloses wherein: a prismatic power of the progressive prism varies progressively at least one of in a radial direction, with an increasing radius, along an x-axis (para [0029] and Figs. 1 and 3: depicts progressively changing the optical power along the radial x direction), along a y-axis, and along a tilted meridian, making an angle with the x-axis and the y-axis. 
Regarding claim 3, the combination of Vu discloses the prismatic contact lens of claim 1, and Vu further discloses wherein: a refraction direction of the progressive prism varies progressively at least one of in a radial direction, with an increasing radius, along an x-axis (para [0029] and Figs. 1 and 3: depicts progressively changing the optical power along the radial x direction), along a y-axis, and along a tilted meridian, making an angle with the x-axis and the y-axis. 
Regarding claim 8, the combination of Vu discloses the prismatic contact lens of claim 1, and Vu further discloses wherein: the first prism zone (110) is a central circular region (Fig. 1: depicts central zone 110); and the progressive prism zone (112 and 114) includes a ring around the central circular region (110) (see Fig. 1). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0049301: paragraph [0026] teaches that progressive prism are known for reduction of optical power alleviated asthenopia-related symptoms. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BUMSUK WON can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872